Citation Nr: 1721670	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Service connection for arthritis of the bilateral hips to include as secondary to a service connected lumbar spine disorder of chronic low back with radiculopathy.

2.  Entitlement to an increased rating for human immunodeficiency virus (HIV) with insomnia and erectile dysfunction evaluated as 10 percent disabling prior to August 8, 2016 and evaluated as 30 percent as of August 8, 2016.

3.  Entitlement to an increased rating for lumbar spine disorder of chronic low back with radiculopathy, evaluated at 20 percent disabling from December 15, 2008 to September 30, 2009 and evaluated as 10 percent disabling from October 1, 2009.

4.  Entitlement to a separate compensable rating prior to May 19, 2012 and in excess of 20 percent disabling as of May 19, 2012 for radiculopathy right lower extremity associated with the lumbar spine disorder.

5.  Entitlement to a separate compensable rating prior to May 19, 2012 and in excess of 20 percent disabling as of May 19, 2012 for radiculopathy left lower extremity associated with the lumber spine disorder.

6. Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974 and from August 1980 to August 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  This rating granted a 
20 percent rating for the lumbar spine disorder as of the December 15, 2008 date of claim, with a 10 percent rating assigned effective October 1, 2009.  The rating also continued a 10 percent rating for HIV with insomnia and erectile dysfunction and denied service connection for bilateral hip arthritis to include as secondary to his lumbar spine disorder.  

During the pendency of this appeal, a September 2012 rating granted service connection for radiculopathy of the bilateral lower extremities as part and parcel of the service-connected lumbar spine disability and assigned 20 percent ratings for each lower extremity effective May 19, 2012.  Because the radiculopathy is part and parcel of the service-connected lumbar spine disorder (and acknowledged so by the RO's characterizing the lumbar spine disorder to include radiculopathy in earlier adjudications), the Board shall include consideration of the radiculopathies in the appeal, to include whether compensable ratings are warranted prior to the May 19, 2012 effective date of the respective 20 percent ratings.  

Further during the pendency of this appeal the RO in an August 2016 rating granted a 30 percent rating for HIV effective August 8, 2016.  

Because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the appeals for higher ratings for the lumbar spine disorder (with associated radiculopathy) and for HIV as reflected on the title page, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Throughout his submissions, the Veteran has raised the issue of entitlement to a TDIU.  Although a freestanding claim for TDIU was previously denied in an August 2013 rating decision and was not appealed, the Veteran has again raised the issue in the context of his claims for increased evaluation.  Specifically, the evidence submitted in June 19, 2015 includes Social Security records that include medical evidence suggestive of possible employment impacts from his service connected disabilities as well as non-service-connected disabilities.  The Board is cognizant that a claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability; thus, the claim for a TDIU is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (stating that VA must consider whether a TDIU is warranted whenever a pro se claimant seeks a higher disability rating and submits "cogent evidence of unemployability," regardless of whether the claimant specifically requests a TDIU).
The Veteran testified before the undersigned during a January 2017 videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims file.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds a remand is needed for further development and due process matters regarding all issues on appeal.  

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2016).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2016).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  Compare 38 C.F.R. § 19.37(a), with 38 C.F.R. § 20.1304 (c) (2016) (allowing for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board).  Additionally, it should be noted that provision of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013, such as this case.

Here, after the RO issued an August 2016 supplemental statement of the case (SSOC), the most recent adjudication of the appealed issues, additional pertinent evidence was obtained.  The AOJ certified the appeal to the Board in October 2016.  

The additional evidence includes VA records dated in 2017 that include pertinent findings with respect to all the appealed issues.  This includes records from February 2017 showing that MRI findings of the same month were abnormal with severe narrowing of the lower lumbar central canal pressing on the nerves and recommendations from the treating doctor for a neurosurgical consult for decompression of these areas.  Other records from 2017 include X-ray findings from January 2017 which confirm arthritic changes of the bilateral hips and findings of back and hip pain, with pain shown on hip flexion and abduction.  Finally records from April 27, 2017 discussed the Veteran as having sciatica and severe lumbar stenosis and described plans to refer the Veteran to a non-VA medical provider for neurosurgery.  See 362 pg CAPRI in Virtual VA 5/5/17 at pgs 1-3, 8, 21, 25-26, 31; see also 32 pg CAPRI in Virtual VA 4/6/17 at pg 5.  The records also show continued follow-up for his HIV with a December 2016 clinic note showing follow-up at the HIV clinic.  See 362 pg CAPRI in Virtual VA 4/27/17 at pgs 47-52.

The AOJ did not prepare an SSOC considering this newly received VA-generated evidence, and no withdrawal of the appeal of this issue has been submitted by the Veteran.  Thus, based on all of the foregoing, a remand is required so that another SSOC may be issued for this VA generated evidence.

In addition this recent evidence points to the lumbar spine having worsened to the extent that surgery is presently being recommended, the Board finds that despite an examination being recently conducted in August 2016, a new examination is required so that the decision is based on a record that contains current examination findings.  The statutory duty to assist specifically includes the conduct of a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one.  38 C.F.R. § 3.327.  The Veteran has also suggested that the August 2016 VA examination was inadequate as he testified during his January 2017 Board hearing that his August 2017 examination was hastily conducted and implied that it was not very thorough.  See January 2017 Hearing Transcript at 10-11.  Therefore, the Board must remand this appeal to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of the lumbar spine disability, 
to include his neurological manifestations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In regards to his HIV symptoms, as with the lumbar spine disability, the Veteran has provided testimony which suggests his symptoms have potentially worsened since the August 2016 VA examination, and he has alleged that this examination was also hastily conducted and cursory in nature.  He now alleges that he is vomiting or dry heaving every day and also has issues with diarrhea.  He has indicated that he sometimes throws up his medication.  He indicated that he had lost weight but presently used marijuana to keep his weight and to fight nausea.  He has also suggested an increase in respiratory problems which he appears to attribute to HIV.  See January 2017 Hearing Transcript at 15-21. A review of the August 2016 VA examination discloses seems to confirmed that it was cursory in nature, with "no answer provided" in response to whether he has vomiting or diarrhea among other symptoms, although he apparently had reported periodic nausea 4 times or more per year.  Given the relative brevity of the findings in the August 2016 VA examination, coupled with the contentions of worsening symptoms by the Veteran, the Board finds that another examination is appropriate to determine the current severity of his HIV symptoms.  

Likewise in regards to the issue of entitlement to service connection for a bilateral hip arthritis disability, the evidence suggests that further examination is needed.  
He did undergo a VA examination in May 2012 that contained an opinion that mild DJD of the bilateral hips was likely a natural progression of wear and tear due to aging and that the back condition had not caused any significant changes in gait or posture that would affect his hips.  However the 2017 records suggest significant worsening of the lumbar spine since this May 2012 examination and even since the August 2016 VA examination that is alleged to be cursory in nature.  The 2016 VA examination report noted no significant hip findings other than pain shown to radiate to the hips from his lumbar spine.  In light of these considerations, the Board finds that a new VA examination should address whether the service-connected lumbar spine symptoms as they currently stand, are causing or aggravating the progression of his bilateral hip DJD.  

Finally, the Board notes that the claim for a TDIU rating is inextricably intertwined with the increased rating and service connection issues, as a change in the rating of these service-connected disabilities might have an impact upon the TDIU matter.  The Board presently notes that during the pendency of this appeal the combined disability rating he has been awarded has fluctuated from 40 percent from December 12, 2008 (the date of claim) to 50 percent from February 4, 2009 to 
40 percent from October 1, 2009 and to 70 percent from May 19, 2012.  Currently as of May 19, 2012, the Veteran's combined rating for multiple service-connected disabilities (which include additional disabilities besides the currently service connected lumbar spine disability with radicular symptoms and HIV) does meet the schedular criteria for TDIU.  For any period under consideration where the Veteran does not meet the scheduler criteria for TDIU, extraschedular consideration may be appropriate under 38 C.F.R. § 4.16(b).  

The most recent VA examinations of August 2016 for the service-connected lumbar spine disability and HIV have indicated that these disorders do not preclude gainful employment, hence the Board finds that further development of this matter is needed as such evidence does not yet support a finding that the Veteran is unable to secure or follow a substantially gainful occupation.  The Board further notes that although the Veteran did list his education and employment in SSA evaluation forms that date back to 2010, to date he has not filled out a request for employment information purposes, as the VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, dated in April 24, 2013, notably was left blank.  

Accordingly, the case is REMANDED for the following actions:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of his back disorder, HIV and bilateral hip disorders to include any additional records from the VA facility from April 27, 2017, to include records pertaining to neurosurgical consult for a possible lumbar spine surgery and any records pertaining to such surgery if undertaken.    

2.  Provide the Veteran with TDIU notice and request that, he complete a VA Form 21-8940 and complete VA Form 21-4192(s) so VA can appropriately consider his educational and occupational backgrounds.

3.  After completing the requested records development, schedule the Veteran for VA orthopedic and neurologic examination of his lumbar spine for the purpose of 
(1) determining the current nature and severity of his lumbar spine disability with radiculopathy of the bilateral lower extremities and (2) the nature and etiology of his bilateral hip disabilities.  

Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Additionally, the examination report is to state whether or not testing was conducting during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner should also address the nature and severity of any neurologic involvement of the spine on the right and left lower extremities.

With respect to the claimed bilateral hip arthritis disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any arthritis disorder of the left hip and/or right hip is etiologically related to service.

If any arthritis disorder of the left hip and/or right hip is not caused directly by service, is any disorder of the left and/or right hip (a) caused by, or (2) or aggravated by, his service-connected lumbar spine disorder to include his bilateral lower extremity radiculopathies.  The examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions. 

The examiner should comment on the effect that the service-connected lumbar spine disability with radiculopathy of the bilateral lower extremities and associated conditions (including any hip disabilities if shown to be service connected) has on his ability to function in an occupational environment and describe any functional impairment/limitations caused by this service-connected disability.

The examiner must provide a comprehensive rationale for all opinions expressed.  

4.  Schedule the Veteran for a HIV examination to determine the current severity of his HIV to include the presence if any of any AIDS-related opportunistic infection or neoplasm; or, refractory constitutional symptoms, diarrhea, and pathological weight loss.  Document any associated conditions (such as insomnia and erectile dysfunction as well as other claimed conditions such as respiratory problems).  If necessary, schedule separate examinations to address any separate manifestations.  

The examiner should comment on the effect that the service-connected HIV (with insomnia and erectile dysfunction) has on his ability to function in an occupational environment and describe any functional impairment/limitations caused by this service-connected disability.

5.  Thereafter, following the completion of the above and any additional development deemed necessary (including any development of the TDIU on an extraschedular basis if so indicated), readjudicate the issues on appeal, in light of the additional evidence obtained.  If any benefit sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



